Citation Nr: 0010598	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to service connection for residuals of 
frostbite to the ears, hands and below the waist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1947 to July 
1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted an increased rating from 10 
to 30 percent for the appellant's service-connected PTSD.  
During the pendency of the appeal on this claim, the RO 
considered additional evidence and awarded an increased 
rating to 50 percent for the appellant's PTSD by rating 
decision in April 1996.  In May 1996, the appellant submitted 
a statement expressing dissatisfaction with the 50 percent 
rating and hence, this claim remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

During the lengthy pendency of the appeal of the increased 
rating claim for PTSD, the appellant perfected appeals of the 
claims seeking entitlement to TDIU and service connection for 
residuals of frostbite of the ears, hands and below the 
waist.  Although a claim seeking entitlement to service 
connection for "frozen feet" was previously denied by the 
RO in 1986, the Board will treat the present claim as a new 
claim in light of the appellant's allegations of frostbite 
residuals affecting different body parts.

The Board most recently remanded this case in December 1996 
in order to schedule the appellant for a Travel Board hearing 
pertaining to the increased rating claim for PTSD.  A hearing 
was subsequently held before the undersigned Member of the 
Board on August 13, 1997, at which time the appellant 
testified only with respect to the increased rating claim for 
PTSD.  A transcript of that hearing is of record.


REMAND

In his VA Form 9 submitted in August 1999 to perfect his 
appeal on the TDIU claim, the appellant again indicated that 
he wanted a personal hearing before the Board at the RO.  

Subsequently, in March 2000, the Board sent him a letter to 
clarify his request and to offer him the option of having a 
hearing before a member of the Board in Washington, DC, 
before a member of the Board at the RO or via a 
videoteleconference.  In April 2000, the appellant submitted 
a signed statement expressing his preference for an in-person 
hearing before a member of the Board traveling to the RO.

Inasmuch as the case has to be remanded to afford the 
appellant another hearing, further appellate review of the 
other claims on appeal (increased rating for PTSD and service 
connection for residuals of frostbite) must be deferred as it 
is unclear whether the appellant desires to offer additional 
testimony with respect to these claims.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the appellant 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

- 4 -


